--------------------------------------------------------------------------------

Exhibit 10.2


AMENDMENT NO. 1
TO ASSET PURCHASE AGREEMENT


This Amendment No. 1 to Asset Purchase Agreement (this “Amendment”) dated
February 20, 2020, by and among RECORD TOWN, INC., a New York corporation,
RECORD TOWN USA LLC, a Delaware limited liability company, RECORD TOWN UTAH LLC,
a Utah limited liability Company, TRANS WORLD FL LLC, a Florida limited
liability company, TRANS WORLD NEW YORK, LLC, a New York limited liability
company, 2428392 INC., a Delaware corporation, TRANS WORLD ENTERTAINMENT
CORPORATION, a New York corporation, and 2428391 ONTARIO INC. o/a
SUNRISE RECORDS, an Ontario corporation, amends that certain Asset Purchase
Agreement, dated as of January 23, 2020, by and between the parties to this
Amendment (the “Original Agreement”).  Capitalized terms used but not defined in
this Amendment have the meanings given to such terms in the Original Agreement,
and all references to Sections herein are references to Sections of the Original
Agreement, unless otherwise noted.


WHEREAS, in accordance with Section 10.10 of the Original Agreement, the Parties
desire to amend the Original Agreement as set forth herein.


NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:




1.
Amendments.





(a)
Section 1.1 shall be amended as follows:





i.
Replacing “$1,000,000” with “$1,300,000” in the definition of “Escrow Amount”.





ii.
Adding the following definitions:





1.
“Purchased Vendor Plans” has the meaning set forth in Section 2.1(j).”





2.
“Vendor Health Plan” has the meaning set forth in Section 2.1(j).”





iii.
Replacing “Section 6.5(c)” with “Section 2.1(j)” in the definition of “Vendor
401(k) Plan”.





(b)
Section 2.1 shall be amended as follows:





i.
Clause (e) shall be deleted in its entirety and restated as follows: “all
furniture, fixtures, equipment (including servers and general ledger software),
supplies and other tangible personal property of the Business (collectively, the
“Tangible Personal Property”);”

1

--------------------------------------------------------------------------------





ii.
by re-lettering clauses (j) and (k) as clauses (k) and (l), respectively, and
adding a new clause (j) as follows:



“(j)          Vendor’s (i) qualified defined contribution retirement plan (the
“Vendor 401(k) Plan”) and (ii) health, medical, dental, vision or prescription
benefit plan (“Vendor Health Plan”), and in each case, the other assets
attributable thereto (collectively, “Purchased Vendor Plans”);”




(c)
Clause (i) of Section 2.2 shall be deleted in its entirety and restated as
follows:



“(i)          all Vendor Benefit Plans and trusts or other assets attributable
thereto, other than the Purchased Vendor Plans;”




(d)
Clause (d) of Section 2.3 shall be deleted in its entirety and restated as
follows:



“(d)          (i) from the Closing Time to the Closing Date, the aggregate
amount of Vendor’s obligations with respect to compensation payable and benefits
provided by Vendor to each Employee who becomes a Transferred Employee (the
“Apportioned Employee Expenses”), (ii) all liabilities and obligations with
respect to any Transferred Employee arising as a result of the employment, or
termination of employment, of the Transferred Employee by Purchaser or an
Affiliate of Purchaser after the Closing, and (iii) all liabilities or
obligations relating to or arising out of the Purchased Vendor Plans as of and
following the Closing Time in the case of Transferred Employees, provided, that
Purchaser shall be obligated to provide health insurance continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended,
and similar state Laws (“COBRA”), to any employee or former employee of Vendor
or an Affiliate of Vendor who does not become a Transferred Employee, and their
respective eligible dependents, provided further that the cost of all claims
made under such COBRA coverage shall be at Vendor’s expense;”




(e)
Clause (d) of Section 2.4 is hereby deleted in its entirety and restated as
follows:



“(d)          other than as set forth in Section 2.3(d), any liabilities or
obligations relating to or arising out of (i) the Vendor Benefit Plans or all
other compensation or benefit plans, programs or agreements that are sponsored,
maintained or contributed to by Vendor or any Affiliate of Vendor, or with
respect to which Vendor or any Affiliate of Vendor has any liability, (ii) the
employment, or termination of employment, of (A) any Transferred Employee before
the Closing Time (B) any Employee of Vendor or an Affiliate of Vendor who does
not become a Transferred Employee or (C) any other former employee, current or
former independent contractor or consultant of Vendor or an Affiliate of Vendor
who does not become a Transferred Employee, (iii) workplace safety insurance or
workers’ compensation claims of any Transferred Employee that relate to events
occurring before the Closing Time, or (iv) the WARN Act and the NY WARN Act in
respect of any Employee of Vendor who does not become a Transferred Employee;”
2

--------------------------------------------------------------------------------





(f)
Section 2.5 is hereby deleted in its entirety and restated as follows:



“Section 2.5          Purchase Price


The aggregate purchase price for the Purchased Assets shall be $10,000,000 (the
“Base Purchase Price”), subject to adjustment under Section 2.6(a) (as adjusted,
the “Closing Date Purchase Price”), plus the assumption of the Assumed
Liabilities. The following payments shall be made:


(a)          the Base Purchase Price less the Escrow Amount, shall be paid by
Purchaser by wire transfer of immediately available funds to an account
designated in writing by Vendor to Purchaser on the Closing Date;


(b)          (i) the Apportioned Payments, plus (ii) the In-Transit Check
Payment Amount, plus (iii) any other amounts paid by Vendor at or following the
Closing Time in respect of the Purchased Assets or Assumed Liabilities, which
such amounts are submitted to Purchaser in writing no later than two Business
Days prior to the Closing Date, plus (iv) the amount, if any, by which the
Closing Date Purchase Price exceeds the Base Purchase Price, minus (v) the
amount, if any, by which the Closing Date Purchase Price is less than the Base
Purchase Price, shall be paid by Purchaser by wire transfer of immediately
available funds to an account designated in writing by Vendor to Purchaser on
the Closing Date; and


(c)          the Escrow Amount shall be deposited by Purchaser by wire transfer
of immediately available funds into an account designated by the Escrow Agent
and shall be held and distributed in accordance with the terms of the Escrow
Agreement to satisfy (i) any adjustments to the Closing Date Purchase Price in
favor of Purchaser under Section 2.6(b), (ii) amounts payable under Section
6.5(c) and (iii) any and all claims made by Purchaser or any other Purchaser
Indemnified Party against Vendor under Article 8.”




(g)
Clause (c)(vi) of Section 2.6 is hereby amended by replacing all references to
“$500,000” with “$800,000”.





(h)
Clause (b) of Section 3.3 is hereby deleted in its entirety and restated as
follows:



“(b)          the amounts set forth in Section 2.5(a) and Section 2.5(b) by
wire          transfer of immediately available funds;”
3

--------------------------------------------------------------------------------





2. Severability.           If any term or provision of this Amendment is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Amendment or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Amendment so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
Transaction be consummated as originally contemplated to the greatest extent
possible.





3.           Effect of this Amendment.           The Original Agreement as
amended by this Amendment remains in full force and effect.





4.           Governing Law.           This Amendment shall be construed in
accordance with, and governed in all respect by, the internal laws of the State
of Delaware (without giving effect to principles of conflicts of laws).





5.           Counterparts.           This Amendment may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement.  A signed copy of
this Amendment delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Amendment.

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have duly executed this Amendment, each as of
the date first written above.



 
RECORD TOWN, INC.
 
TRANS WORLD NEW YORK LLC
 
RECORD TOWN USA LLC
 
RECORD TOWN UTAH LLC
 
TRANS WORLD FL LLC
       
By:
/s/ Michael Feurer
   
Name: Michael Feurer
   
Title: Chief Executive Officer
       
TRANS WORLD ENTERTAINMENT CORPORATION
       
By:
/s/ Michael Feurer
   
Name: Michael Feurer
   
Title: Chief Executive Officer





[Signature Page to Amendment No. 1 to Asset Purchase Agreement]

--------------------------------------------------------------------------------




       
2428392 INC.
       
By:
/s/ Douglas Putnam
   
Name: Douglas Putnam
   
Title: President
       
2428391 ONTARIO INC. o/a SUNRISE RECORDS
       
By:
/s/ Douglas Putnam
   
Name: Douglas Putnam
   
Title: President









[Signature Page to Amendment No. 1 to Asset Purchase Agreement]

--------------------------------------------------------------------------------


